FARRIS, Circuit Judge,
concurring in part, dissenting in part:
I concur in Parts I & II of the opinion. I disagree with Part III. Since § 6068(f) does not apply to Swan’s conduct, there is no reason to decide whether § 6068(f) is void for vagueness.
“The void for vagueness doctrine is concerned with a defendant’s right to fair notice and adequate warning that his conduct runs afoul of the law.” Gentile v. State Bar of Nevada, 501 U.S. 1030, 1077-78, 111 S.Ct. 2720, 2746, 115 L.Ed.2d 888 (1991). Section 6068(f) states: “Lawyers are required to abstain from all offensive personality, and to advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which he or she is charged.” The prohibition against “offensive personality” should be read as limited to conduct that affects the administration of justice. Since Swan’s conduct did not affect the administration of justice, it is not covered by § 6068. We should “avoid constitutional issues when resolution of such issues is not necessary for disposition of the case.” In Re Snyder, 472 U.S. 634, 642, 105 S.Ct. 2874, 2880, 86 L.Ed.2d 504 (1985). If we hold that § 6068(f) does not *1121apply to Swan’s conduct, we should avoid ruling on the constitutionality of § 6068(f).
“[T]here are limitations in the English language with respect to being both specific and manageably brief, .... [and statutes] will not be struck down as vague, even though marginal cases could be put where doubts arise.” Arnett v. Kennedy, 416 U.S. 134, 159, 94 S.Ct. 1633, 1647, 40 L.Ed.2d 15 (1974), citing CSC v. Letter Carders, 413 U.S. 548, 578-79, 93 S.Ct. 2880, 2897, 37 L.Ed.2d 796 (1973). The vagueness doctrine is based on a rough idea of fairness. Id. It is not meant to convert into a constitutional dilemma the difficulty involved in drafting a professional code of conduct general enough to cover the variety of attorney misconduct, yet sufficiently specific to provide fair warning.
The Supreme court has recognized that lawyers may be subjected to restrictions on speech that an ordinary citizen cannot. “[T]he speech of lawyers representing clients in pending cases may be regulated under a less demanding standard[.]” Gentile, 501 U.S. at 1074, 111 S.Ct. at 2744. “Even in an area far from the courtroom and the pen-dency of a case ... our decisions ... have not suggested that lawyers are protected by the First Amendment to the same extent as those engaged in other businesses.” Id. at 1073, 111 S.Ct. at 2744 (referring to advertising restrictions).
Further, attorneys are charged with a knowledge of the legal profession’s “lore” or “code of behavior.” In United States v. Hearst, 638 F.2d 1190 (9th Cir.1980), the court held that Federal Rule of Appellate Procedure 46, which allows a court to sanction an attorney for “conduct unbecoming a member of the bar,” is not unconstitutionally vague. “[This language] refers to the profession’s ‘code of behavior’ and ‘lore’, of which all attorneys are charged with knowledge[.]” Id. at 1197. The term “offensive personality” is also part of this ‘lore’ or ‘code of behavior’ that attorneys are charged with knowing. See Charles Wolfam, Modern Legal Ethics (1986) at 609 (“Oral altercations, between lawyers characterized by derogatory personal comments are traditionally euphem-ized by the legalese ‘offensive personality’.”) The dangers of vagueness-lack of fair notice and adequate warning — are lessened with respect to the regulation of the legal profession because a lawyer will understand the context of the statutory language within the code of behavior that all lawyers are charged with knowing.1
The majority rejects this argument by finding “a certain circuity” in it. The majority holds that: “While we have little trouble with the notion that ‘conduct unbecoming a member of the bar’ has some definable substance, we find no such limits to ‘offensive personality.’ ” The rationale offered to support this distinction is that “what is specific in one context need not be specific in another.” I find this rationale inadequate to support the distinction.

. See In re Beaver, 181 Wis.2d 12, 510 N.W.2d 129, 133-34 (1994), where the Wisconsin Supreme Court held that a similar regulation prohibiting “offensive personality” is constitutional. "A greater degree of flexibility and breadth is permitted in respect to the rules and standards by which this court regulates the legal profession. ... The context in which that provision is promulgated and the cases to which it has been applied render the term understandable by a person who has been licensed as an officer of the court.” Id.